       Case 7:20-mj-00069-RSB Document 1-2 Filed 06/08/20 Page 1 of 2 Pageid#: 12




      SEARCH                                                                                  WARRANT
      ATTACHMENT A


 I.      Subject Accounts and Execution of Warrant

             This warrant is directed to Google, Inc. (the “Provider”), headquartered at 1600

      Amphitheatre Parkway, and applies to all content and other information within the Provider’s

      possession, custody, or control associated with:


             (a) the Google accounts located within the geographical region described below, during

      the time period between approximately 10:30 p.m. and approximately 11:05 p.m. (“Target Time

      Period”) on May 31, 2020 (“Subject Accounts”):


                  The area within a 150-meter radius of coordinates 37.291611, -79.938919.

                  These coordinates are the coordinates of 2206 Courtland Rd., NE, Roanoke,
                  Virginia, 24012, which is the location where the criminal activity occurred.


II.     Information to Be Provided by the Provider

             To the extent within the Provider’s possession, custody, or control, the Provider is

      directed to produce the following information associated with the Subject Accounts, which will

      be reviewed by law enforcement personnel (who may include, in addition to law enforcement

      officers and agents, attorneys for the government, attorney support staff, agency personnel

      assisting the government in this investigation, and outside technical experts under government

      control) are authorized to review the records produced by the Provider in order to locate any

      evidence, fruits, and instrumentalities of instrumentalities of violations of (i) Title 18, United

      States Code, Section 1512 (tampering with a witness) and Title 18, United States Code, Section

      1513 (retaliating against a witness).
 Case 7:20-mj-00069-RSB Document 1-2 Filed 06/08/20 Page 2 of 2 Pageid#: 13




               a.      Internal Reference Number. Unique Google-generated

identification/anonymization number relating to devices used by Subject Accounts within the

time frame and area described above;

               b.      A listing of devices and accounts active within the area and time frame

described above, and the times that they were active; and

               c.      Location information. All location data, whether derived from Global

Positioning System (GPS) data, cell site/cell tower triangulation/trilateration, and precision

measurement information such as timing advance or per call measurement data, and Wi-Fi

location, including the GPS coordinates, estimated radius, and the dates and times of all location

recordings within the area and time period described above.
